FILED

United States District Court

Middle District
2028DEC -7 PM 12: 2]

emit ois

(Fort Myers Division)

Mbit]

Norris Williams
Petitioner,

Case No: 2:19-cv-27 1-FtM-38MRM

United States of America

Respondant

Motion for Appeal

Comes now Petitioner Norris Williams “Mr Williams” who file this motion Pro se prays that this
court Construe this motion liberally see Haines v Kerner 404 U.S. 519 (1972).Mr Williams
respectfully files this motion for appeal based on 28 U.S.C 1291,Mr Williams files this appeal for
the judgement that was rendered on October 30, 2020.

Certificate of Service
I Norris Williams Certify that a true and correct copy have been sent to Ausa on This Day of 25
day of November 2020.

David Lazarus

United States Attorney’ office
Room 3-137

2110 First street

Fort Myers Florida,33901

Respectfully LEE.

Norris Williams 33221-018

Federal Correctional Complex Medium
PO BOX 1032

Coleman Florida 33521
